Citation Nr: 1402265	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-42 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral flatfoot.

2.  Entitlement to service connection for a genital disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymia.


REPRESENTATION

Appellant represented by:	David Owens, Agent


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  A September 2008 rating decision denied entitlement to service connection for flat feet (pes planus) and a genital disorder; a November 2011 rating decision denied entitlement to service connection for PTSD, which was also claimed as an acquired psychiatric disorder.  

The Veteran requested a Board hearing; however, he withdrew his request in September 2011.  

In February 2012, the Board remanded the flatfoot and genital disorder issues to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.

The issue of entitlement to special monthly compensation for the loss of use of a creative organ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  A congenital bilateral flatfoot disease pre- existed service and was not aggravated beyond its natural progress during active duty.

2.  The Veteran does not have a current genital disorder.
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral flatfoot have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  The criteria for establishing service connection for a genital disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In a May 2008 pre-rating letter, the RO notified the Veteran of what information and evidence is needed to substantiate his claims of service connection for flat feet and a genital disorder, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA. The letter also notified him of the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA outpatient treatment records, and lay statements of the Veteran and previous and current representatives or agents.  There is no indication of relevant, outstanding records that have not already been requested that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In April 2012, the Veteran was afforded VA examinations pertinent to his claimed bilateral flatfoot and genital disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board acknowledges that April 2012 VA feet examiner did not explicitly state whether the Veteran's flatfoot or pes planus disability was a preexisting congenital defect or disease.  However, the Board finds that the omission is harmless because, as discussed below, the Board resolves reasonable doubt in the Veteran's favor and finds that his bilateral flatfoot disability was a congenital disease, rather than a defect, that preexisted military service.  In finding that the preexisting flatfoot disability was a disease rather than a defect, the claim for service connection is not precluded.  If, however, the Veteran's preexisting flatfoot disability was determined to be a defect, the claim for service connection would be precluded because the medical and lay evidence of record does not establish that a superimposed injury occurred during, or as a result of service.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the bilateral flatfoot and genital disorder issues in appellate status.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Bilateral Flatfoot

Additional laws and regulations pertain specifically to the Veteran's claim of entitlement to service connection for bilateral flatfoot.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

38 U.S.C.A. § 1153  requires some increase in the severity of the preexisting condition causally related to military service.  Jensen, 19 F.3d at 1417.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.

The provisions of 38 C.F.R. §§ 4.9 and 4.57 make a distinction between congenital and acquired defects.  Service connection for a congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects are defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or developmental defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  

Regulations provide that it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  This is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

Service treatment records reflect pes planus noted on entrance examination in April 1966 and subsequent complaints and treatment regarding flat feet.  On entrance examination, the Veteran reported pain in his feet on prolonged standing, and the summary of defects and diagnoses noted that his pes planus was not considered disabling.  In July 1966, he was issued arch supports.  A November 1966 service treatment record reflects evaluation for flat feet and the Veteran's complaints of pain and tenderness when running, marching, or standing for long periods.  He was instructed not to run, march, or stand for a prolonged period for 30 days.  

An April 1967 service treatment record reflects complaints of foot pain, chronic.  He was issued arch supports.  In August 1967, he complained of pain in the arches of his feet, which was made worse when having to stand for a prolonged period of time.  The examiner indicated that the Veteran had arch supports without relief in the past.  He was referred for an orthopedic consultation to evaluate the deformity and provide a profile if necessary.  He was seen at the hospital the next day for pain in his feet and calves after long standing and walking.  He reported working as a clerk without difficulty, but long walking and standing caused him pain.  He recalled having "flat feet ever since he [could] remember" and indicated that he had been issued arch supports without result.  On examination he had "severe flat feet though not being the [illegible] type will require to keep him under a permanent profile."  In a June 1968 separation medical history report the Veteran denied having foot trouble, and clinical evaluation of the feet was reported as normal.  His weight was recorded as 189 pounds.

The Veteran presented to the Atlanta VA Medical Center in April 2008 to establish care.  He reported a past medical history of flat feet.  VA outpatient treatment records dated in February and September 2009 reflect complaints of foot pain.  X-rays of the feet were ordered and he was referred to podiatry; however, the September 2009 note indicates that the Veteran did not schedule the podiatry appointment.  The assessment was bilateral foot pain.

During an October 2011 fee-basis VA psychiatric examination, the Veteran indicated that he had worked on an assembly line for 30 years after leaving military service.

The Veteran was afforded a VA feet examination in April 2012.  He complained of life-long pes planus that continued after separation from military service and that was aggravated by not wearing arch supports and alleviated by arch supports and good shoes.  He indicated that he last worked in 1998 feeding stock to the line at an automobile company.  Following a review of the claims file and physical examination, the diagnosis was congenital pes planus (flatfoot) bilaterally.  The examiner opined that the claimed flatfoot disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  He explained that the disability was congenital; it was found on entrance examination and the Veteran stated that he had had it as long as he could remember.  He also explained that the current pes planus disability was due to the natural progression of the congenital condition, observing that there was no chronic on-going treatment or condition for a superimposed condition of his flat feet during service and discharge examination was normal.

Having carefully considered the medical and lay evidence of record, the Board finds that service connection for a bilateral flatfoot disability is not warranted.  The Veteran's service treatment records note a preexisting bilateral flatfoot disability on entrance examination.  See 38 U.S.C.A. § 1111.  As such, the presumption of soundness does not apply.  With that being said, for compensation to be granted in this case, the evidence must demonstrate that the preexisting bilateral flatfoot disability was permanently aggravated as a result of active military service.  Id.  However, the Board finds on the basis of all the evidence of record pertaining to the manifestations of the flatfoot disability prior to, during, and subsequent to service that the preexisting bilateral flatfoot disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).

The only medical opinion in this regard is that of the April 2012 VA examiner.  Initially, the Board acknowledges that the VA examiner described the Veteran's bilateral foot disability as "congenital pes planus."  In this regard, the Board points out that the examiner's conclusion that the pes planus was congenital was consistent with the reported examination findings, which revealed depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness.  38 C.F.R. § 4.57.  Unfortunately, the examiner did not specify whether the disability was a disease or defect.  However, the Board resolves any reasonable doubt in the Veteran's favor and assumes that his congenital pes planus is a disease. 

The VA examination report was prepared with the Disability Benefits Questionnaire (DBQ) for flatfoot, and the examining physician rendered a medical opinion using the opinion criteria for direct service connection rather than for aggravation of a condition that existed prior to service.  He opined that the claimed flatfoot disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  Despite this error, the Board finds that the examination report is adequate to decide the claim for the reasons discussed below.

The examining physician observed that the Veteran had complained of life-long flat feet and that bilateral flatfoot was noted on entrance examination.  The notation of bilateral flatfoot at entrance along with the Veteran's consistent statements during and after service that the disability preexisted service clearly establish that the disease existed before acceptance and enrollment.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (holding that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations). 

Although the VA examiner did not use specific language to opine that the preexisting congenital flatfoot disease was not aggravated by military service, the examiner nevertheless made that conclusion by specifically finding that the current condition was due to the natural progression of the congenital condition.  Here, the examiner reviewed the service treatment records and found that there was no chronic on-going treatment or condition for a superimposed condition of the Veteran's flat feet during service and that they were normal at discharge examination.  

The objective findings on VA examination in April 2012 further support the examiner's conclusion that the Veteran's current pes planus disability was due to the natural progression of the congenital disease rather than aggravation during military service.  On examination, the Veteran's bilateral pes planus was manifested by decreased longitudinal arch height on weight-bearing with pain on use relieved by arch supports; there was no pain on manipulation of the feet, no indication of swelling on use, no characteristic calluses, no extreme tenderness of the plantar surface of either foot, no objective evidence of marked deformity of the foot, no weight-bearing line falling over or medial to the great toe, no lower extremity deformity other than pes planus causing an alteration of the weight-bearing line, and no inward bowing or inward displacement and severe spasm of the Achilles tendon.

Based on the examiner's medical opinion that the current congenital pes planus disability was due to the natural progression of the disease and the current objective medical evidence, which reveals the same manifestations of pes planus as the service treatment records (flat feet or decreased longitudinal arch height on weight-bearing and pain on use), the Board finds that the evidence demonstrates that the Veteran's preexisting congenital pes planus disease was not aggravated during military service beyond its natural progress. 

The Board acknowledges that the Veteran is competent to describe experiencing foot pain, any injuries to his feet that occurred during military service, and foot pain continuing since military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, his service treatment records do not reflect foot injuries that resulted in permanent aggravation of his preexisting pes planus, nor has he identified any in-service injuries to his feet.  Instead, he was issued arch supports and advised to discontinue running, marching, and prolonged standing when he complained of foot pain and tenderness; and he was placed on profile.  In addition, while service treatment records document a right ankle sprain in November 1967 due to injury while playing football and a complaint of bumping the fourth toe of the left foot against a foot locker in February 1968, they do not reflect complaints related to the flatfoot disability after the August 1967 consultation or objective examination findings suggestive of a bilateral flatfoot disability permanently worsened by military service.  

Finally, the June 1968 separation medical history and examination reports include space to identify and describe any injuries or diseases or other significant or interval history, but none was identified - despite the rest of the reports being completed.  Accordingly, the Board finds that the service treatment records and separation reports tend to contradict any assertion that the Veteran injured his feet during military service, thereby aggravating a preexisting flatfoot disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  

The Board also finds that other post-service evidence similarly weighs against a finding that a preexisting flatfoot disability was permanently aggravated as a result of active military service.  For example, medical evidence of record, including statements by the Veteran made to treating medical personnel and VA examiners, indicates that he worked on an assembly line for an automobile company for 30 years after military service and weighed over 100 pounds more than he did at the time of separation from military service when he established VA treatment in 2008.  Still, examination findings in April 2012 were essentially the same as those in service despite his post-service career on an assembly line for three decades and his weight gain.  Such findings are inconsistent with an assertion that the preexisting congenital flatfoot disease was aggravated by military service. 

Under these circumstances, the Board finds that a congenital bilateral flatfoot disability preexisted service and was not aggravated during active duty beyond its natural progress.

Genital Disorder

Service treatment records reflect several instances in January 1967 of evaluation and treatment for new urethritis, acute, due to gonorrhea and acute gonorrheal epididymitis.  Clinical record cover sheets dated in January and February 1967 note that these diagnoses were incurred in the line of duty and did not exist prior to service.  An April 1967 service treatment record notes possible venereal disease. Another entry reports the results of a [serologic test for syphilis] and smear as [gram-negative intracellular diplococcic]; new urethritis, acute, due to gonococcus.  Service treatment records and lab reports dated in December 1967 also reflect evaluation and diagnosis of gonorrhea.  In a June 1968 separation report of medical history, the Veteran denied currently having venereal disease, including syphilis or gonorrhea.  A June 1968 separation medical examination report indicates that his genitourinary system was normal on clinical evaluation.  

The Veteran established care at the Atlanta VAMC in April 2008.  A December 2009 VA outpatient nursing triage record reflects the Veteran's complaint of discharge after urination and burning sensation at the tip of the penis post void.  A December 2009 addendum note authored by a physician indicates that the Veteran was seen in the exam room and urinalysis was normal; he was treated for a suspected urinary tract infection empirically with levaquin.

The Board notes that in May 2011 the Veteran claimed entitlement to service connection for erectile dysfunction secondary to a psychiatric disorder.  VA treatment records reflect that he was started on Zoloft for depression in July 2010.  He was afforded a VA fee-basis examination in October 2011 and reported a gradual onset of erectile dysfunction beginning in 1991.  Reported examination findings did not reveal a genital disorder.  The diagnosis was erectile dysfunction.  The November 2011 rating decision denied entitlement to service connection for erectile dysfunction, including on a secondary basis.  He was notified of the decision in a separate letter the same month.  In January 2012, VA received a notice of disagreement from the Veteran's former agent on his behalf, which expressed disagreement only with the denial of service connection for a psychiatric disorder in the November 2011 rating decision.  Therefore, the issue of erectile dysfunction is not a part of the current appeal before the Board.   

Although the October 2011 examination report did not identify a genital disorder on examination, the Veteran was afforded a VA examination in April 2012 to determine the nature and etiology of any genital disability in light of the diagnoses of epididymitis and urethritis due to gonococcus during military service, and the post-service complaints of discharge after urination and burning sensation.  The Veteran reported current treatment for erectile function, which began in 1991; he denied a history of chronic epididymitis, voiding dysfunction, or recurrent urinary tract infection.  The examining physician's report reflects a review of the claims file, including in-service treatment for epididymitis and gonorrhea with urethritis.  Reported physical examination findings included normal penis, testes, and epididymis with no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner concluded that the Veteran did not have a chronic genital disability.  Rather, he had erectile dysfunction that began years after military service that was not secondary to service treatments for epididymitis, gonorrhea, urethritis, or venereal disease.

Having carefully considered the medical and lay evidence and the Veteran's contentions, the Board finds that service connection for a genital disorder is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms of a genital disorder such as discharge, pain, or burning.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, he is not competent to provide a medical diagnosis regarding a genital disorder or to determine the etiology of a claimed genital disorder as such matters require medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on these points.

In this case, the Board finds that service connection for a genital disorder is not warranted because there is no evidence of a current genital disability other than erectile dysfunction, which has been claimed, adjudicated, and is not on appeal.  The Board carefully considered in-service treatment for acute urethritis due to gonorrhea and acute gonorrheal epididymitis and the post-service medical evidence in December 2009 reflecting a complaint of discharge and burning associated with urination.  However, the December 2009 VA physician attributed the Veteran's symptoms to a suspected urinary tract infection rather than to any genital disability such as urethritis due to gonorrhea or gonorrheal epididymitis, and subsequent fee-basis and VA examination reports did not reveal a genital disability on examination.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a genital disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for a genital disability.


ORDER

Service connection for bilateral flatfoot is denied.

Service connection for a genital disorder is denied.


REMAND

The Veteran contends that he has a psychiatric disability, such as PTSD and/or dysthymia, that was caused by events during military service.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that although an appellant's claim identified a certain disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  

Here, although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD, his former agent filed a claim on his behalf for an "acquired psychiatric condition" and competent medical evidence of record reflects diagnosed depression and dysthymia.  The RO and Board have considered his initial claim for PTSD to include the broader claim for an acquired psychiatric disorder.  The Veteran was afforded a fee-basis VA examination by a psychiatrist in October 2011.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD, but did have dysthymia.  However, the psychiatrist did not render a medical opinion regarding the etiology of the Veteran's dysthymia.  The RO/AMC should schedule the Veteran for a VA mental disorders examination to determine whether he has a current psychiatric disorder related to military service.

The RO/AMC should also obtain ongoing treatment records from the Atlanta VAMC dated from December 2012 to the present related to evaluation and treatment for any psychiatric disabilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Atlanta VAMC ongoing records of evaluation and treatment for any psychiatric disabilities dated from December 2012 to the present.

2.  Thereafter, arrange for the Veteran to be scheduled for a VA mental disorders examination.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.  All necessary special studies or tests, to include psychological testing, should be accomplished.  The results of such must be included in the examination report.

For each psychiatric disability found on examination, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that a psychiatric disability had its onset in service, or is otherwise related to service.

A complete rationale for all conclusions must be included in the report provided.

3.  The RO/AMC must ensure that the examination report complies with this remand.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completion of the above, the RO/AMC should adjudicate entitlement to service connection for a psychiatric disorder.  If the benefit sought is not granted in full, the Veteran and his agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


